Citation Nr: 1428406	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an upper back (cervical spine) disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for residuals of an appendectomy.

4.  Entitlement to a higher rating for service-connected "stomach" (abdominal) scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO in Atlanta, Georgia that in pertinent part, granted service connection and a noncompensable rating for scars on "stomach" associated with hysterectomy with right salpingo-oophorectomy, effective January 14, 2009, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for an upper back disability, and denied entitlement to service connection for fibromyalgia and residuals of appendectomy.

The Board observes that in its May 2011 statement of the case, the RO appeared to concede that the Veteran's thoracic spine disability is service-connected, and stated that it is rated together with her service-connected lumbar spine disability.  Thus, the back claim has been characterized as it is listed on the first page of this decision.

In a May 2011 rating decision, the RO granted a higher 10 percent rating for the service-connected "stomach" (abdominal) scars, effective January 14, 2009.  Thus this disability has been rated as 10 percent disabling throughout the rating period on appeal.  Although a higher rating has already been granted, this claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

A videoconference hearing was held in December 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There are other issues that are not before the Board.  In its July 2009 rating decision, the RO also denied entitlement to service connection for small bowel removal, and a notice of disagreement was received from the Veteran as to this issue in September 2009.  However, in a May 2011 rating decision, the RO granted service connection for this disability, characterized as recurrent small bowel obstruction with status post resection and irritable bowel syndrome, rated as 50 percent disabling effective January 14, 2009.  Since the Veteran did not appeal the rating or effective date assigned in this decision, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issue of entitlement to service connection for scars of the neck has been raised by the record (see hearing transcript, page 3), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to a higher rating for service-connected abdominal ("stomach") scars and entitlement to service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The RO most recently denied service connection for an upper back (cervical spine) disability in a March 2004 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The additional evidence received since that March 2004 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an upper back (cervical spine) disability, and does not raise a reasonable possibility of substantiating this claim.

3.  The most probative (competent and credible) medical and other evidence of record indicates that the Veteran's appendix was removed by a private physician more than a year after separation from service, and was found to be unremarkable on pathology report.  The evidence does not show that the appendectomy or residuals therefrom are related to service or to a service-connected disability.

CONCLUSIONS OF LAW

1. The March 2004 rating decision that denied service connection for an upper back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

2.  New and material evidence has not been submitted, and the claim for service connection for an upper back (cervical spine) disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Residuals of appendectomy were not incurred in or aggravated by military service, and were not caused or aggravated by service-connected disability. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Also when, as here, there is a petition to reopen a claim that has been previously considered, denied, and not appealed, the notice must also specify the basis of the denial in the prior decision by describing the evidence necessary to substantiate the element(s) required to establish entitlement to service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.  This letter informed her of the type of information and evidence required to substantiate these claims - to include the need to submit new and material evidence to reopen the claim for service connection for an upper back disability, advised her of the basis for the prior denial of this claim, and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra.
The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of her claims.  VA has obtained service treatment records (STRs), VA and private medical records, and assisted the appellant in obtaining evidence.  

With regard to the claim for service connection for residuals of appendectomy, the Board finds that a VA medical examination is not required as the evidence does not suggest an association between the claimed disability and service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  A VA compensation examination with a medical opinion is not needed to fairly decide this claim.

With regard to the upper back claim, the Board finds that because new and material evidence has not been submitted since the prior, final and binding, denial of this claim, the Board is not obligated to provide her a VA compensation examination for a medical nexus opinion concerning this claim unless and until there is new and material evidence to reopen this claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the December  2011 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

New and Material Evidence 

The Veteran contends that her current cervical spine disability (claimed as an upper back disability) began in service, or is related to service-connected degenerative disc disease of the lumbar spine, status post fusion.

As noted above, the RO has conceded that the Veteran's service-connected thoracic spine disability is service-connected, and has rated it together with the service-connected lumbar spine disability under the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, the remaining issue on appeal is whether new and material evidence has been submitted to reopen a claim for service connection for an upper back (cervical spine) disability.

In its July 2009 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for an upper back disability.  Nevertheless, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  In doing so, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

Pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The appellant submitted her original claim for service connection for an upper back disability (and other disabilities) in October 2001.  In a May 2002 rating decision, the RO denied entitlement to service connection for an upper back disability on the basis that there was no evidence of a current diagnosis of an upper back disability, and also adjudicated several other claims, including entitlement to service connection for a low back disability.  The RO properly notified the appellant of this denial by a letter dated in May 2002.  

A VA Form 21-4138 (Statement in Support of Claim) was received from the Veteran in May 2002, in which she made this conflicting statement:  "This is a notice of disagreement for the decision the decision [sic] made May 13, 2002.  I would like to open a claim for the following conditions: ...."  The listed conditions included multiple symptoms, conditions, and body parts, including upper back pain, as well as a new claim for an issue not adjudicated in the May 2002 rating decision.  In this document she also stated that she did not want the traditional appeal process, but instead wanted review by a decision review officer.  

By a letter to the Veteran dated in February 2003, mailed to her at her most recent address of record, the RO advised her and her representative that her May 2002 statement had not been accepted as a valid notice of disagreement, and requested clarification from her as to whether she was requesting reconsideration or appealing any or all of the issues adjudicated in the prior rating decision.  She was told that she had 60 days to respond.  See 38 C.F.R. § 19.26 (b).

In a July 2003 letter, received more than one year after notice of the May 2002 rating decision, the Veteran stated that she did not receive the RO's February 2003 letter because she had moved, and that her representative had not properly indicated what she wanted to appeal with regard to the May 2002 decision.  She contended that the RO should have known her new address since she had received mail from the VA Medical Center at her current address, but she did not contend, and the evidence does not reflect, that she notified the RO of her new address until July 2003.  The record does not reflect that the RO's February 2003 letter was returned as undeliverable.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  As the February 2003 notice letter was mailed to her last address of record, and was not returned as undeliverable, and a copy was sent to her representative, her bare statement of nonreceipt is insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").  Thus the Veteran and her representative are presumed to have received the February 2003 letter (in fact, there is no mail that was returned in the file).

In view of the many conflicting statements in the Veteran's May 2002 VA Form 21-4138, and her failure to clarify her wishes (after the request by the RO for clarification) within one year of notice of the May 2002 decision, governing regulation provides that her May 2002 statement was not a valid notice of disagreement to the May 2002 denial of service connection for an upper back disability.  See 38 C.F.R. § 19.26 (c)(2).

The Board finds that as the Veteran did not submit a timely notice of disagreement with regard to the May 2002 denial of service connection for an upper back disability, and as no new and material evidence was physically or constructively received within the appeal period following that decision, that decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156,  3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013); Bond, supra; Buie, supra. 

Responding to her May 2002 claim, in a March 2004 rating decision, the RO reopened the previously denied claim for entitlement to service connection for an upper back disability based on recently received medical records showing a current cervical spine disability, and denied the claim on the merits, finding that there was no nexus between the currently diagnosed upper back disability and service.  The Veteran was notified of this decision by a letter dated in March 2004.

Evidence of record at the time of the March 2004 rating decision included service treatment records that are negative for a chronic cervical spine disability, the Veteran's lay statements, and a report of a VA spine examination dated in April 2002 that reflected a diagnosis of chronic upper and lower back pain with minimal functional limitation of loss due to pain.  The VA examiner indicated that an X-ray study of the cervical spine revealed the vertebral bodies, disc spaces and posterior elements to be normal.  Evidence of record also included post-service medical records dated from 2001 to 2003 from Martin Army Community Hospital reflecting treatment for neck pain in 2003, and private medical records.  A report of a June 2003 magnetic resonance imaging (MRI) scan of the cervical spine showed straightening of normal cervical lordosis with minimal disc bulges at C5-6 and C6-7.  Evidence of record also included a July 2003 consult reflecting that the Veteran reported a history of neck and right upper extremity pain for seven years, but that the current episode had lasted one month.  At the time of the March 2004 decision, there was no competent evidence linking any current upper back (cervical spine) disability with service.

The Veteran submitted additional medical evidence in November 2004, some of which was relevant to the upper back disability, but which was either duplicative or cumulative of evidence that was already of record, as it merely showed the continued existence of an upper back disability.  As no new and material evidence was received within the appeal period following the March 2004 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie, supra.  Moreover, the Veteran was appropriately notified of that rating decision in the March 2004 letter and no notice of disagreement as to the appeal for an upper back (cervical spine) disability was received within one year of such notification.  See 38 C.F.R. § 20.201.  Accordingly, the March 2004 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for an upper back (cervical spine) disability.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran filed subsequent applications to reopen her claim for service connection for an upper back (cervical spine) disability in January 2006, July 2006 and January 2009.  The claim was denied in a July 2009 rating decision, and the instant appeal ensued.

Additional evidence received since the final March 2004 decision includes extensive private and VA medical records pertaining to treatment for a variety of other medical conditions.  Although this evidence is new, it is not material, as it does not relate to an upper back (cervical spine) disability, and therefore does not relate to an unestablished fact necessary to substantiate the claim.

Additional evidence also includes voluminous partially duplicative and partially cumulative private, military, and VA medical records.  The duplicative records are not new, as they were of record at the time of the prior final denial in March 2004.  The other records are cumulative, not new, as they merely demonstrate that the Veteran currently has a cervical spine disability, which was already shown at the time of the prior decision.

In sum, as the medical records added to the file since the last final decision merely show that she has a current cervical spine disability, and do not suggest that this condition is related to service, they do not relate to an unestablished fact necessary to substantiate the claim, and are not material.

Additional evidence submitted since the prior final denial in March 2004 also includes the Veteran's contentions.  In alleging that her neck/cervical spine disability with pain began in service, the Veteran is merely reiterating the very same argument she made prior to the denial of her claim in March 2004.  So this is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

Also, to be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final and binding denial of this claim was that a chronic upper back (cervical spine) disability was not shown in service, and that the condition had not been linked to service.

These newly obtained medical records, to the extent they concern an upper back (cervical spine) disability, have referred to the previous diagnosis and treatment of this condition, but have not also addressed etiology of this disorder in terms of any possible relationship with the Veteran's military service.

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Ultimately, the additional evidence received since the prior final and binding denial of this claim only relates to diagnosis or treatment for an upper back (cervical spine) disability, and as such does not relate to an unestablished fact necessary to substantiate this claim.  A then-current upper back (cervical spine) disability was shown in 2004.  As such, in the absence of any additional evidence since relating to an unestablished fact necessary to substantiate this claim, including regarding the additional requirement of etiology, this additional evidence does not raise a reasonable possibility of substantiating this claim.  It therefore is not new and material evidence.  The prior denial is final, and this claim is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.

Furthermore, as the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Residuals of Appendectomy

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if she has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has current residuals of appendectomy, namely an abdominal scar.  Consequently, the determinative issue is whether or not this disability is attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) from her April 1996 to October 2001 period of service are negative for any pertinent abnormalities with regard to the appendix.  An appendectomy was not performed in service.

Private medical records dated in November 2002 reflect that the Veteran was seen for complaints of right-sided lower abdominal pain.  A November 2002 computed tomography (CT) scan of the abdomen was essentially negative.

Private medical records from J.M.D., MD, reflect that on November 15, 2002, the Veteran complained of severe right-sided lower quadrant pain, and she had an elevated temperature of 101.8.  The diagnostic impression was right lower quadrant pain, questionable appendicitis versus pelvic inflammatory disease.  An appendectomy was scheduled for later that day.  A surgical pathology report dated that day shows that an appendectomy was performed, along with biopsies of the cervix and cul-de-sac.  The cervix and cul-de-sac biopsies showed chronic inflammation and fibrosis.  The pathology findings with regard to the vermiform appendix were described as "incidental." The serosal surface was unremarkable and showed slight vascular congestion.  The lumen contained a small amount of fecal material but was otherwise unremarkable.  On follow-up visit ten days later, Dr. D. noted that the recent laparoscopy with appendectomy showed significant pelvic adhesive disease with probable chronic pelvic inflammatory disease.  An abdominal hysterectomy was planned.

Private medical records from St. Francis Hospital dated in December 2002 reflect that a total abdominal hysterectomy and right salpingo-oophorectomy was performed for pelvic pain and pelvic adhesive disease.  Service connection was subsequently established for hysterectomy with right salpingo-oophorectomy due to pelvic adhesive disease.

The Veteran essentially contends that her service-connected pelvic pain from pelvic adhesive disease caused her appendectomy.  See January 2009 and November 2009 statements and Board hearing transcript.  She does not contend, and the evidence does not reflect, that she had appendicitis or an appendectomy in service.  

In fact, the probative evidence clearly shows that her private physician, Dr. D. thought she had appendicitis in November 2002, but in fact she did not, as the pathology report on the appendix shows that it was unremarkable.  Appendicitis was not demonstrated.  There is no competent and credible evidence showing that a service-connected disability caused or permanently aggravated an appendix disorder or her appendectomy.  In fact, the evidence shows that the appendectomy was performed to remove a normal organ.  In essence, the Veteran is claiming that her residuals of appendectomy should be service-connected because of a diagnostic error by her private physician.

There is no competent medical evidence of record linking the appendectomy residuals to service or a service-connected disability.  The Veteran has neither submitted nor identified any competent evidence that suggests a causal relationship between the service-connected pelvic adhesive disease or its residuals, and the claimed residuals of appendectomy.

The Board considers it significant and highly probative that no VA examiner or other treating provider has indicated that the claimed residuals of appendectomy arose during a period of active duty or are otherwise related to service or a service-connected disability. 

The Board recognizes that the Veteran herself has asserted that her pelvic pain from pelvic adhesive disease caused her appendectomy.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau, supra.  However, while the Veteran is competent to state that she experienced pelvic pain in service and afterward, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify her to provide a medical nexus opinion.  The Board finds that as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that her appendectomy residuals are related to her in-service complaints of pelvic pain or to her service-connected pelvic adhesive disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate her claimed condition to service-connected pelvic adhesive disease, there is no need to assess the credibility of her lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

Thus, the Board finds there is no competent evidence that the Veteran's appendectomy residuals originated in service or are causally related to service, or that any claimed appendectomy residuals are proximately due to or have been chronically worsened by any service-connected disability. 

As the preponderance of the evidence is against the claim for service connection for appendectomy residuals, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

The application to reopen a previously denied claim for service connection for an upper back disability is denied.

The claim for service connection for residuals of appendectomy is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for fibromyalgia and for a higher initial rating for service-connected scars on the "stomach."  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The RO has characterized this latter disability as scars on stomach associated with hysterectomy with right salpingo-oophorectomy due to pelvic adhesive disease.  The Board observes that the term "abdomen" would be more accurate than the term "stomach" here.  Moreover, a review of the May 2011 rating decision suggests that the RO has also awarded service connection for other abdominal scars due to bowel surgery, for a total of three surgical scars.  The Veteran contends that her service-connected abdominal scars are more disabling than currently evaluated.

The Board observes that the Veteran has other nonservice-connected abdominal scars.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  In other words, symptoms from nonservice-connected scars may not be considered when evaluating the service-connected scars.  

The Board notes that the most recent VA compensation examination of the service-connected scars was conducted in August 2010.  As the last VA examination was performed nearly four years ago, the Board finds that another VA compensation examination is needed to reassess the severity of the Veteran's service-connected abdominal scars.  See 38 C.F.R. § 4.2; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

With regard to the claim for service connection for fibromyalgia, the Board finds that remand is required for a VA examination and medical opinion.  As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of her current fibromyalgia, and the Board finds that a VA examination is required.  Service treatment records reflect treatment for multiple and varying complaints of pain, the Veteran has credibly reported constant pain throughout her body since service, and the record reflects a current diagnosis of fibromyalgia.  See April 2009 private medical record by P.B.P.

There is an indication that fibromyalgia may be associated with the Veteran's service. As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of the current fibromyalgia.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.

Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated her for fibromyalgia since service, or abdominal scars since May 2011.

With her authorization, obtain all identified records that are not already in the claims file, and associate them with the paper or electronic claims file.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule a VA compensation examination to determine the current level of severity of the service-connected abdominal scars.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  

The examiner should be asked to distinguish between symptoms due to the service-connected abdominal scars from hysterectomy, and symptoms due to any nonservice-connected scars.

If the examiner is unable to determine what measure of the Veteran's service-connected scar impairment is attributable to the service-connected abdominal scars versus any other scars that are not service-connected, then the examiner must expressly indicate this.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  The AOJ should arrange for a VA examination to obtain a medical nexus opinion as to the etiology of current fibromyalgia.  The claims file must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

Based on a review of the record, the examiner 
should provide an opinion as to the etiology of the current fibromyalgia - including especially the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related or attributable to her service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate the claims on appeal, in light of the additional evidence received since the May 2011 statement of the case.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give her an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


